Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 1 of 28




         EXHIBIT “1”
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 2 of 28




            IN THE DISTRICT OF MAYES COUNTY STATE OF OKLAHOMA
                                                                               FILED IN THE DISTRICT COURT
  BILLY JACK GRAVES                           )                                   MAYES CO, OKLAHOMA
                                              )
         Plaintiff,                           )                                       SEP 2 2 2020
                                              )                                LAU,    ^WADE/lCOijRT CLERK
  V.                                          )                                B                     PUTY
                                              )        Case No. CV-2020-31
  UNION PACIFIC RAILROAD,                     )
                                              )
  a foreign limited liability company;        )
                                              )
  LLOYD PLYMALE, individually;                )
                                              )
  KELLY D. SMITH, individually,                )
                                               )
         Defendants.                           )

                                  FIRST AMENDED PETITION


         COMES NOW, the Plaintiff Billy Graves (Plaintiff) and hereby submits his first

  amended petition (FAP) against the Defendants. In support thereof, Plaintiff alleges and states

  as follows:


   1.     Defendant Union Pacific Railroad (UP) is a foreign limited liability company doing

   business in Oklahoma; including Mayes County. Upon information and belief UP is a

   subsidiary of Union Pacific Incorporated which is a Nebraska Corporation.


   2.     Defendant Lloyd Plymale was a supervisor of UP and engaged in numerous unlawful acts

   as described below.


   3.     Plaintiff was employed with UP in Coffeyville, Kansas and was terminated most recently

   in Mayes County, Oklahoma where he was on a work assignment.

   4.     Plymale is a citizen of Oklahoma and resides in Nowata County.

   5.     Plaintiff is a citizen of Oklahoma and resides in Rogers County, Oklahoma.

   6.     Plaintiff was terminated in Mayes County, Oklahoma.



                                                   1
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 3 of 28




                                                                                                   a
  7.        Plaintiff files this FAP1 pursuant to 12 O.S. § 2015 which allows for amendment before

  responsive pleading-an Answer-is filed. That

                                                                                          15 years.
  8.        Plaintiff has been a faithful employee of the Union Pacific Railroad for over

            Defendant Kelly D. Smith (Smith) is a supervisor employed with UP.            Specifically,
  9.

  Smith is an Assistant Manager of Operating Procedures.


  9.         Smith is a citizen of Kansas. Smith resides in Coffeyville, Kansas.

                                                                                           included
  10.        Plaintiff was employed with UP assigned to the Coffeyville, Kansas yard which

                                                                         st Oklahoma.
  assignments throughout Oklahoma but generally in Northeast and Southea

                                                                                                   a, styled
  11.           Plaintiff was a party to a prior lawsuit filed in the Northern District of Oklahom

                                                                           Plymale, Case No.
  as: Richard Adamson and Billy Graves v. Union Pacific Railroad and Lloyd

                                                                             1. A notice of
   18-CV-432-CVE-JFJ (prior case), See Complaint, attached hereto as Exhibit

                                                                                      n for dismissal
   settlement was filed in the prior case on November 20, 2019 and a joint stipulatio

  with prejudice was filed on December 20, 2019.

                                                                                              ng process
   12.          Plaintiff had previously been fired by UP and through his collective bargaini


   was reinstated. Thereafter, Defendants began to retaliate against Plaintiff.

   1 3.         Plaintiff was working and on duty on August 14-15,2018.


   14.          Plaintiff began his shift at approximately 10:00 p.m. on August 14.

                                                                                            n)
   15.          Plaintiff was on a crew and the Footboard Yardmaster, Rich Adamson, (Adamso

   oversaw a small crew of workers. Adamson was a co-plaintiff in the prior case.

                                                                                                   was
   16.          During Plaintiffs shift in the early morning of August 15, 2018, visible lightning

                                                                                       of the crew
   observed. The lightning was severe lightning in the area and Plaintiff and the rest




        An amended petition supersedes the original petition See Pacific Bell Tel. Co. v. Linkline
                                                                                         1965 (10th Cir.
       Communications, Inc., 555 U.S. 438, n.4 (2009); Miller v. GlanzJ) 48 F.2d 1962,
       1999).

                                                           2
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 4 of 28




                                                                                    lightning and the
  was concerned for their safety. Specifically, the lightning was sky to the ground

  forecast called for this lightning to continue for a few hours.

                                                                                    concerns. The
  17.     Plaintiff was directed by his supervisor, Adamson, to leave due to safety

                                                                                   .
  crew tied up all equipment and ended the shift early due to such safety concerns

                                                                                                  s
  1 8.    Plaintiff had never before had to request permission to leave and tie up due to dangerou

                                                                                his pay was the
  weather. Moreover, Plaintiff received no monetary benefit from leaving early,

  same regardless.


  1 9.    The next day, Plaintiff was terminated due to a decision of Defendant Smith.

                                                                                          and an
  20.     On August 28, 201 8, Plaintiff appeared pursuant to a "Notice of Investigation"

                                                                            provided numerous
  administrative hearing was conducted, and Smith appeared as a witness and

  false testimony against Plaintiff to satisfy his agenda of retaliating against Plaintiff.

                                                                                     Smith was
  21.      On August 13, 2018, the day before Smith unlawfully terminated Plaintiff,

                                                                                  gloves. This was
  overheard stating that he was going to fire the nighttime thieves who stole the

                                                                         accused of stealing
  in reference to the prior lawsuit wherein both Adamson and Graves were

                                                                                     ly and won
   gloves-gloves needed for safety issues. Graves was unlawfully terminated previous

                                                                                        were planning on
   his job back all as set forth in the prior action. Thus, it is clear that Defendants

   firing Plaintiff.

                                                                                        r, Plymale
   22.     Plymale's animus towards Plaintiff was documented in the prior suit. Moreove

                                                                                     in the prior case
   continues to display his animus by driving past the residence of the co-plaintiff

   and flipping him the middle finger2.

   23.      Smith's statement that he was going to fire the thieves, though a false classification,

   proved to be prophetic as he fired Plaintiff as well as the co-plaintiff in the prior action.



                                                                                              you."
   2 Flipping the middle finger is an obscene hand gesture and is roughly equivalent to "f*ck
   "Middle Finger," Wikipedia, https://en.wikipedia.org/wiki/Middle finger
                                                      3
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 5 of 28




  24.    On August 28, 2018, Plaintiff appeared pursuant to a "Notice of Investigation" and an

  administrative hearing was conducted.


  25.    In September of 201 8 UP gave Plaintiff his job back before a decision was reached at his

  administrative hearing.


  26.    On April 24, 2019 Plaintiff was again terminated by UP. He was terminated in Mayes

  County, Oklahoma.


  27.     A hearing was had on April 24, 2019 pursuant to a "Notice of Investigation" dated April

  17, 2019.


  28.     On July 1 1, 2019 UP attempted to condition reinstatement of Plaintiff upon his signing a

  waiver of all claims. See proposed release of July 1 1, 2019 attached as Exhibit 2. Plaintiff did

  not sign the coercive proposed release.


  29.     On July 17, 2019 UP reinstated Plaintiff but did not provide him back pay and further

  placed him on probation and adversely placed such status in his personnel file.

  30.     That Oklahoma law applies to this proceeding based on having the most significant

  relationship to the parties and this action and pursuant to the agreement of the parties that

   Oklahoma law is controlling.


    COUNT I.        BURK TORT-DISCHARGE IN VIOLATION OF OKLAHOMA PUBLIC
                                  POLICY (AS TO DEFENDANT UP)


          Plaintiff restates and re-alleges the foregoing as though fully set forth herein.

   Additionally, Plaintiff alleges:


           22.     Plaintiff was terminated in retaliation for his filing of the prior suit and the

   assertion of his right of access to the courts as well as his reporting of unsafe working conditions.

           23.     UP placed unreasonable terms and conditions on Plaintiff, such as continuing to

   work with hostile supervisors and continuing to retaliate against Plaintiff.


                                                      4
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 6 of 28




         24.       The termination of Plaintiff is in violation of the public policy of the State of

  Oklahoma and is actionable pursuant to Burk v. K-Mart, 1989 OK 22, 770 P.2d 24 and its

  progeny.



         25.       Plaintiff was terminated in retaliation for exercising his right of access to the

  courts recognized by art. 2 § 6 of the Oklahoma Constitution; Zeier v. Zimmer, Inc±, 2006 OK 98,

  T| 3, 152 P. 3d 861. Plaintiff engaged in legally protected conduct by filing a lawsuit against UP

  based on matters of public concern, specifically based on retaliation for reporting unsafe working

  conditions. Further, Plaintiff was retaliated against for protecting his workers from lightning and

  such is obviously protected by public policy as well.


          26.       Plaintiffs termination was significantly motivated by reasons that violate

  Oklahoma public policy, Specifically, the right of redress from the courts. Groce v. Foster 1994

  OK 88, 1 9. 880 P.2d 902; Turner v. Reynolds Ford, Inc. 145 F.3d 1346 (10th Cir. 1998).

          27.       As a result of UP's conduct, Plaintiff has sustained actual damages in excess of

   $10,000.00. Further, Plaintiff should be awarded equitable, injunctive and declaratory relief in

  the form of front pay, back pay, reinstatement and UP should be enjoined from continuing to

   engage in the conduct described herein.


          28        Plaintiff should be awarded punitive damages.




               COUNT II-MALICIOUS INTERFERENCE WITH A CONTRACTUAL
                       RELATIONSHIP- AS TO PLYMALE AND SMITH


             Plaintiff restates and re-alleges the foregoing as though fully set forth herein.

   Additionally, Plaintiff alleges:


   29.       That Smith and Plymale were aware of Plaintiff s rights with respect to the policy and

   procedures of UP and Plaintiffs employee benefits.


                                                        5
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 7 of 28




   30.    Moreover, Plaintiff had a contractual relationship by virtue of his employment with UP.


   31.    Smith and Plymale caused UP to breach the contract with Plaintiff as set forth in the


   policies and procedures of UP.


   32.    That Smith and Plymale acted willfully, maliciously and in bad faith.


   31.    That as a result of Smith and Plymale' s conduct, Plaintiff has sustained actual damages in

   excess of $10,000.00. Further, Plaintiff should be reimbursed his court costs incurred herein.

   32.    Punitive damages should be assessed against Smith and Plymale.



                                          V. CONCLUSION



                  WHEREFORE, Plaintiff requests an award of actual damages in excess of

   $10,000,00, an award of punitive damages in excess of $10,000, an award of front pay, back pay

   reinstatement and any other and further relief this court deems proper.



                                                Respectfully submitted,




                                                                      l,()BA #18422
                                                Attorney for Plaintiff
                                                P.O. Box 1392
                                                Claremore, OK 74018
                                                (918) 608-0111
                                                Fax: (918) 803-4910
                                                Email :Brendan@lawinok. com
                                                and
                                                Dana Jim, OBA #19495
                                                P.O. Box 1011
                                                Yinita, Oklahoma 74301
                                                Tele: (918) 457-6626
                                                Fax: (918)517-3431
                                                Email: danaiimlaw@gmail.com
                                                 Co-Counsel for Plaintiff


                                                ATTORNEY LIEN CLAIMED
                                                JURY TRIAL DEMANDED


                                                    6
Case 4:21-cv-00046-JFH-JFJ Document
               w «
                                    2-1
                             uucument
                     vwtw&'V V L-Urj
                                        FiledininUSDC
                                      z Filed    USDCND/OK
                                                      ND/OKonon08/28/
                                                                02/03/21  Page
                                                                      18 Page   8 of 28
                                                                              1 of 19




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OKLAHOMA



     1.    RICHARD ADAMSON,
                                         )
                                         )
     and
                                         )
                                         )
    2.        BILLY GRAVES
                                          )
                                         )
    Plaintiffs,
                                         )             Case No.      1 g-CV-432-CVE-JFJ
                                         )
    v.
                                         )
                                         )
    1. UNION PACIFIC                     )      Attorney Lien Claimed
    RAILROAD, a foreign
                                         )
     limited liability                   )      Jury Trial Demanded
    company;
                                         )
                                         )
    and
                                         )
                                         )
    2.    LLOYD PLYMALE,
                                         )
           individually
                                         )
                                         )
          Defendants.
                                         )

                                              COMPLAINT


             The Plaintiffs Richard Adamson (Adamson) and Billy
                                                                Graves (Graves) submit

    their complaint against the Defendants . In support
                                                        thereof, Plaintiffs allege and state

    as follows:


    1.     Defendant Union Pacific Railroad (UP) is a foreign limited
                                                                      liability company doing

    business in Oklahoma; including Nowata County. Upon
                                                        information and belief UP is a

    subsidiary of Union Pacific, which is a Nebraska Corpo
                                                           ration.

    2.    Defendant Lloyd Plymale was a supervisor of UP and
                                                             engaged in numerous

    unlawful acts as described below.




                                                4
Case 4:21-cv-00046-JFH-JFJ Document
 wwiuw -T.J.UO»-UUtOfO V
                            uocument 2-1 Filed
                                     2 Filed in in USDC
                                                 USDC   ND/OK
                                                      ND/OK on on 02/03/21Page
                                                               08/28/18     Page
                                                                               2 of919
                                                                                     of 28




    3.   Plaintiffs were employed with UP in Coffeyviiie, Kansas.

    4.   Plymale is citizen of Oklahoma and resides in Nowata County.


    5.   Venue of this action is proper in this district because both defendants reside in this


    district and further a substantial part of the events or omissions giving rise to this action


    occurred in this District.

    6.     This action arises from the retaliatory conduct of both defendants against

    plaintiffs for engaging in protected conduct. Specifically, defendants violated two

    federal acts, the Federal Railway Safety Act and the Family Medical Leave Act, all as


    discussed below.

                         FACTS PERTAINING TO PLAINTIFF ADAMSON

    6.   Adamson was terminated for obtaining and using gloves, lanterns and a flashlight

    and his termination and treatment towards him was pretextual and retaliatory.


    7.   Adamson has been a faithful employee of the UP for over 1 3 years.


    8.   Adamson had worked in numerous capacities for the UP, but was eventually

    assigned to the Coffeyviiie rail yard.


    9.   In his early years at Coffeyviiie, Adamson served under a manager who was


    steadfast in favor of protecting employees, and ensuring their safety. After his previous

    manager left, new management arrived and they became more interested in the number


    of cars that can be processed (a/k/a, velocity), than safety.

    10. One manager in particular, Kevin Pratt, has discouraged any hotline reporting of


    safety measures. Pratt has demanded that safety concerns only be dealt with through
Case 4:21-cv-00046-JFH-JFJ
  UOOC <+.xo -uv-uiw^-ovt-jhJ Document
                               Document2-1 FiledininUSDC
                                        2 Filed      USDCND/OK
                                                          ND/OKonon 02/03/21Page
                                                                  08/28/18    Page 1019of 28
                                                                                 3 of




     management. Pratt specifically told Adamson not to report safety issues on the hotline,


     and that it should be handled in house with management.

     1 1 . Plaintiff believes that Mr. Pratt has previously been the subject of other OSHA


     investigations pertaining to safety and retaliatory discharge and also believes UP has

     faced considerable OSHA sanctions because of Mr. Pratt. Notwithstanding, Pratt


     continues in UP's employ, continues in a management role, and continues to be

     charged with ensuring workers are safe in the workplace. Moreover, Pratt continues to


     blatantly disregard the importance of safety.

     12. In this case, consistent with Mr. Pratt's prior behavior, Pratt and his management


     team have consistently refused to address safety concerns attendant to workplace and

     worker safety.


     13. Specifically, beginning in June of 2015, Adamson and other workers (including Billy

     Jack Graves) began voicing safety concerns pertaining to safety issues attendant to the


     railway yard in Coffeyville, KS. There are numerous hazards, all of which were

     complicated by having to work at night. The safety concerns included:


     a. Trip and fall hazards.
     b. Snakes.
     c. Improper lighting, or no lighting.
     d. Lack of safety equipment, "shove lights", lanterns and/or light sticks.


     14. The concerns were reported by Adamson via the UP Safety Hotline.


     15.The first "discipline" dished out to Adamson by Union Pacific was that he was made

     to go home early, upon his initial reporting in June of 2015, and thus Adamson lost pay


     in retaliation for reporting safety issues.   From that point forward the work environment
Case 4:21-cv-00046-JFH-JFJ
           -uv-uwo^-^vc-ji-j Document
  S/WMW T.XU
                              Document2-1 FiledininUSDC
                                       2 Filed      USDCND/OK
                                                         ND/OKonon 02/03/21Page
                                                                 08/28/18    Page  11 of 28
                                                                                4 of 19




    was hostile and toxic.     Although management acknowledged to Adamson and others

    there were safety issues, management refused to improve the safety pertaining to the

    Coffeyville yard, and the corresponding "SKOL" railway, and specifically the interchange


    track between the two.


     16.    At some point after the initial safety hotline reporting, Adamson was subjected to


     unwarranted disciplinary "coaching" on a matter trumped up by management in

    retaliation for his reporting of safety concerns.

     17.    Since June of 2015, Adamson has been subjected to ridicule, harassment and


     hostility for trying to ensure the safety of him and others.

     18..   After a continuous period of harassment and retaliation, on March 10, 2017,


    Adamson received a Notice of Investigation claiming he had violated Rule 1.6 for


     dishonesty and for immoral conduct. Specifically, the notice stated:



    On 02/17/17, at the location of Coffeyville, KS, at approximately 02:30 hours, while
    employed as a Switchman it is alleged you engaged in dishonest an immoral conduct
    when, without authorization you entered a Union Pacific storage room and illegally
    removed company equipment/materials.     An appropriate company officer became
    aware of your alleged misconduct on 03/03/17 when reviewing video/camera footage
    from the Coffeyville Yard Offices.


     19.    A so-called investigation was nothing more than a kangaroo court run by one of


    Adamson's managers who had ridiculed him for bringing up safety concerns. The only

     UP witness, Defendant Plymale, is also in UP management as a Manager of Operating

     Practices (MOP). Billy Jack Graves and Adamson were, in essence, tried at the same


     hearing together. Mr. Graves had insisted Plymale walk the SKOL railway interchange


    with him, and showed Plymale the safety hazards at issue, which Plymale recognized,
Case 4:21-cv-00046-JFH-JFJ
              -uutoc-ovt-ji-jDocument
  WIWC t,AO"l<V
                               Documen2-1 FiledininUSDC
                                      t 2 Filed    USDCND/OK
                                                        ND/OKonon08/28/18
                                                                  02/03/21 Page
                                                                            Page  1219
                                                                                5 of of 28




     admitted there were unsafe conditions, yet did nothing to rectify them. To clarify, the

     SKOL railway is a system of tracks which is really nothing but a trip and fall hazard, the

     walk paths containing rotten and/or missing ties, broken angle bars, trees overhang
                                                                                         ing

     the walking area and/or fallen down upon the ground, large rocks, and holes and dips
                                                                                          in

     ballast area. Mr. Graves also has shown the area to previous management at the UP, to

     no avail. Mr. Adamson has also voiced concerns in regards to safety at the SKOL to


     management many times previously, and has actually shown his concerns to


     management personally.

     20.    Adamson was terminated allegedly for entering a safety supply closet with Billy

     Jack Graves, the Footboard Yardmaster who had been issued a key to this closet, and


     wherein Mr. Adamson obtained two magnetic based lanterns, gloves and a light stick.

     Mr. Adamson also had his own key to the safety supply closet, which had been issued


     to him previously by UP management.


     21 .   Stated otherwise, Mr. Adamson was fired for obtaining and using safety supplies


     from a safety supply closet he had full access to. Really, Mr. Adamson was retaliated

     against for his past reporting of safety hazards, as well as his use of said safety


     equipment and assertion of his legal rights.


     22.    Adamson was terminated during the pendency of his intermittent leave.

     23.    Mr. Adamson and co-worker Billy Jack Graves entered a "safety supply closet"


     (not a storage room) in order to obtain safety equipment consisting of, cumulative
                                                                                        ly,

     lanterns, gloves and lights sticks.   The lanterns, which had magnetic bottoms, were
Case 4:21-cv-00046-JFH-JFJ
           -uv-uu<w^-uvt-jhjDocument
  V/QOC 4.XO                 Document2-1 FiledininUSDC
                                      2 Filed      USDCND/OK
                                                        ND/OKonon08/28/18
                                                                  02/03/21Page
                                                                           Page  1319
                                                                               6 of of 28




     used as shove lights, and this was done because UP was not providing shove lights

     required by Wichita Superintendent Bulletin No. -30".

     24.    On page 6 of the Bulletin it is clear shove lights were to be provided, but again, it


     is beyond question that they were not.      Mr. Graves and Mr. Adamson improvised in

     using magnetic lanterns to enhance their safety, and the safety of others.


     25.    Superintendent Bulletin #30 which states, in the last sentence of the first

     paragraph of Section B: "Use extreme caution and make sure all cars are stopped in the

     track you are walking beside." It had been previously discussed with management, and


     among the workers, that employees should not have to walk besides moving cars,


     especially at night.    Mr. Graves brought to the attention of management the fact that

     workers were being made to walk near moving trains, at night, which greatly increased


     the danger. Adamson expressed the same concerns to management. The reaction has


     been consistent with Mendoza's statement to Mr. Graves, and Mr. Adamson, that "we

     have all worked at night before, go do your damned job."


     26. There was a camera in the safety supply closet at issue. However, it is clear Mr.


     Graves and Mr. Adamson knew it was there. It is clear they were not there to steal from


    the company.        As aforementioned, Mr. Adamson took a light stick, gloves and two

     lanterns to further enhance his safety, and the safety of others, while working along dark

     tracks at night.


     27.    In taking safety equipment, he did so by placing them in his coveralls, and left the

     safety supply closet with the equipment concealed so that a crew from Kansas City


    would not bother him to obtain safety supplies from the room. Adamson reported to Mr.
   oase
Case 4:21-cv-00046-JFH-JFJ
          xe-cv-uu432-u VE-J FJDocument 2-12 Filed
                                 Document          in USDC
                                             Filed in USDCND/OK
                                                           ND/OKon
                                                                 on08/28/1
                                                                    02/03/21  Page7 14 of 28
                                                                           8 Page   of 19




     DeGroot that Adamson and Graves had taken safety equipment from
                                                                     the closet, and

     same was not unusual. Management made much of the conceal
                                                               ment, notwithstanding

     that the safety equipment was concealed. It is undisputed the safety
                                                                          equipment was

     used for company purposes and never left company propert
                                                              y.

     28.    The hearing record clearly established Mr. Adamson was issued his own
                                                                                  key to

     the safety supply closet by former manager Ted Johnston, and thus
                                                                       had his own,

     independent, right to be there. The record also clearly established,
                                                                          by and through two

     workers who independently had 40+ years of experience at UP, that
                                                                       it was common

     practice to issue the Footboard Yardmaster a key to the safety supply
                                                                           closet, this so

     that he would not have to call management in the middle of the night
                                                                          to obtain safety

     supplies. Mr. Adamson had been the Footboard Yard Master previou
                                                                     sly, but elected to

     take a Switchman position because of the timing of his days off.
                                                                      At the time of his

     termination, Mr. Adamson had Footboard Yardmaster status, and seniority
                                                                             , but elected

     to work as a Switchman. No evidence was presented stating that
                                                                    Mr. Adamson was

     banished from the safety supply closet. In addition, he entered the safety
                                                                                supply closet

     with the acting and actual Footboard Yardmaster, same being
                                                                 Mr. Graves.

     29.   No credible witness was called which could state Mr. Adamson did
                                                                            not have the

     authority to access the safety supply closet, possess a key, or
                                                                     enter with the acting

     Footboard Yardmaster.    In fact, there were several UP witnesses which UP failed to

     produce, and one must wonder why, other than they either did
                                                                  not want to perjure

     themselves, or did not want to testify against management.
Case 4:21-cv-00046-JFH-JFJ Document
              WD
                                    2-1
                             Document
                   uu-njfO V t-jrj      Filed inin USDC
                                      z Hied       USDCND/OK
                                                        ND/OKon
                                                              on08/28/18
                                                                 02/03/21 Page
                                                                           Page8 15  of 28
                                                                                 of 19




     30.    The sole and only witness for the UP was the charging manager, MOP Plymale,

     who testified there was no written policy stating Mr. Adamson could not enter the safety


     supply closet, and no policy stating Mr. Graves, the Footboard Yardmaster, could not


     use a key issued to him for access to the safety supply closet, or allow Adamson to


     accompany him. The finding of a termination based upon this information alone reeks


     of retaliation.


     31.     Mr. Adamson's Union Representative, Shawn Rowe (who admirably represented


     Mr. Adamson and Mr. Graves at the same hearing, at the same time), intended to call


     an employee witness that also had a key to the safety supply closet. However, Mr.

     Rowe was told by Plymale the employee would be pulled out of service and disciplined


     should he be called as a witness. The employee in question was close to retirement,


     and none of parties wished to see him disciplined, and so he was not called. This is yet


     another bullying and retaliation tactic to deny Mr. Adamson a valuable witness, as to the

     importance of the use of safety equipment, and proof that keys are made available to

     employees other than management to the safety supply closet is evident.


     32.    In December of 2017, Adamson via his Union grievance won his appeal of his


     termination and was reinstated. However, Adamson was not awarded back-pay. Upon


     reinstatement, UP continued to retaliate against Adamson by not crediting him with


     hours worked during his time off work from the unlawful termination until reinstatement.

     This has resulted in loss or diminished benefits. The retaliation continues to this day as


     UP selectively enforces its policies against Adamson while at the same time not


     enforcing its policies as to other employee.
Case
  —- 4:21-cv-00046-JFH-JFJ
        -r.xu-v,v-uv«o^v[:-orjDocument
                               uocument2-1 FiledininUSDC
                                        2 Filed      USDCND/OK
                                                          ND/OKonon08/28/18
                                                                    02/03/21Page
                                                                             Page  1619
                                                                                 9 of of 28




                                 FACTS PERTAINING TO GRAVES



     33.      Graves alleges the above facts. Additionally, Graves alleges:

     34.      Mr. Graves has been a faithful employee of the Union Pacific Railroad for over 9


     years.    Mr. Graves had worked in numerous capacities for the UP, but was eventually

     assigned to the Coffeyville rail yard.

     35.   Specifically, beginning in June of 2015, Mr. Graves and other workers (including


     Richard Adamson,) began voicing safety concerns pertaining to safety issues attendant


     to the railway yard he worked in, same being Coffeyville, KS.         There are numerous

     hazards, all of which were complicated by having to work at night. The safety concerns


     included:

     a. Trip and fall hazards.
     b. Snakes.
     c. Improper lighting, or no lighting.
     d. Lack of safety equipment, "shove lights", lanterns and/or light sticks.


     36.      The concerns were reported by Graves via the UP Safety Hotline.       Mr. Graves

    was told by UP management not to use the Safety Hotline, and to report concerns

     directly to management.

     37.      The first "discipline" dished out to Mr. Graves by UP was that he was made to go


     home early, upon his initial reporting in June of 2015, and thus Graves lost pay - all this

     in retaliation for reporting safety issues.   From that point forward the work environment

    was hostile and toxic. Although management acknowledged to Mr. Graves and others


    there were safety issues, management refused to improve the safety pertaining to the
Case 4:21-cv-00046-JFH-JFJ Document 2-12 Filed
                             uocument          in USDC
                                         Filed in USDC ND/O
                                                       ND/OK   on08/28
                                                            K on  02/03/21  Page1017ofof1928
                                                                       /18 Page




      Coffeyville yard, and the corresponding "SKO
                                                   L" railway, and specifically the interchange

      track between the two.

      38.      Approximately six months or so after the initial
                                                                safety hotline reporting, Mr.

      Graves was subject to disciplinary "coaching"
                                                    for what management alleged was the

      improper picking up the interchange in the comp
                                                      uter system. The coaching was not

     warranted, was inconsistent with common pract
                                                  ice, and Mr. Graves did not sign off on

     the coaching session, in fact, he wrote a prote
                                                     st and submitted it to management.

     39.       Since June of 2015, Mr. Graves, a Footboard
                                                           Yardmaster, has been instructed

     by management (specifically hearing office
                                                r Mendoza) to short circuit job briefings, a

     required event in order to properly prepare
                                                 safety plans and for management of the

     day's events. Mr. Graves was also subjected
                                                 to ridicule and hostility for trying to ensure

     he and his crew could work safely.

     40.       On March 10, 2017, Mr. Graves received
                                                      a Notice of Investigation claiming he

     had violated Rule 1 .6 for dishonesty and for
                                                   immoral conduct. Specifically, the notice

     stated:




     On 02/17/17, at the location of Coffeyville
                                                 , KS, at approximately 02:30 hours, while
     employed as a Footboard Yardmaster it is
                                                  alleged you engaged in dishonest and
     immoral conduct when, without authorization you
                                                      entered a Union Pacific storage room
     and illegally removed company equipment
                                                /materials. An appropriate company office
                                                                                          r
     became aware of your alleged misconduct
                                                 on 03/03/17 when reviewing video/camera
     footage from the Coffeyville Yard Offices.



    41 .    The record is clear the so-called investigation
                                                            was nothing more than a kangaroo

    court run by one of Mr. Graves managers (Men
                                                 doza) who had ridiculed him for correctly
            -ov-uwoi-ovc-jKJDocument
Case 4:21-cv-00046-JFH-JFJ           2-1 FiledininUSDC
                                                  USDCND/O
                                                       ND/OK  on08/28
                                                                 02/03/21  Page1118
                                                                                  of of 28
  WWUJU    T.XU
                              Document 2 Filed             K on       /18 Page       19




     completing job briefings, which include safely plans.
                                                           The only UP witness, Lloyd

     Plymale, is also in UP management as a Manager
                                                    of Operating Practices (MOP). Note

     here, that Mr. Graves had insisted Plymale walk the
                                                         SKOL railway interchange with him,

     and showed Plymale the safety hazards at issue,
                                                     which Plymale recognized, admitted

     there were unsafe conditions, yet did nothing to rectify
                                                              them. To clarify, the SKOL

     railway is a system of tracks which is really nothing but
                                                               a trip and fall hazard, the walk

     paths containing rotten and/or missing ties, broken
                                                         angle bars, trees overhanging the

     walking area and/or fallen down upon the ground,
                                                      large rocks, and holes and dips in

     ballast area. Mr. Graves also has shown the area to
                                                         previous management at the UP, to

     no avail.


     42.      Graves was terminated for using a key issued to him
                                                                  to access a safety supply

     closet and obtain and use safety equipment, same
                                                      consisting of a light stick. Stated

     otherwise, Mr. Graves was fired for getting and using
                                                           a flashlight to enhance his

     safety. Really, Mr. Graves was retaliated against for
                                                           his past reporting of safety

     hazards, as well as his use of safety equipment, and
                                                          issuance of safety equipment to

     Richard Adamson. Retaliation, indeed.


    43.       Graves and co-worker Adamson entered a "safet
                                                            y supply closet" (not a storage

    room) in order to obtain safety equipment consisting
                                                         of, cumulatively, lanterns, gloves

    and lights sticks. The record is clear that the lanter
                                                          ns, which had magnetic bottoms,

    were used as shove lights.


    44.       UP was not providing shove lights required by Wichit
                                                                   a Superintendent Bulletin

    No. -30". . On page 6 of the Bulletin it is clear shove
                                                            lights were to be provided, but
  uase
Case 4:21-cv-00046-JFH-JFJ
        «:±d-cv-uu4^-UVt-JFJDocument 2-1 FiledininUSDC
                                                   USDCND/OK
                                                        ND/OKonon08/28/1
                                                                  02/03/21  Page1219
                                                                                   of of
                                                                                      19 28
                             Document 2 Filed                            8 Page




     again, it is beyond question that they were not. Mr. Graves and
                                                                     Mr. Adamson

     improvised in using magnetic lanterns to enhance their safety, and
                                                                        the safety of others.

     45.     Superintendent Bulletin #30 which states, in the last sentenc
                                                                           e of the first

     paragraph of Section B: :"Use extreme caution and make sure
                                                                 all cars are stopped in

     the track you are walking beside."

     46.      It has been discussed with management, and among the workers
                                                                           , that

     employees should not have to walk beside moving cars, especia
                                                                   lly at night.         This is yet

     another safety concern which Mr. Graves is being retaliated against
                                                                         for bringing to

     management's attention. The reaction has been consistent with
                                                                   Mr. Mendoza's

     statement to Mr. Graves that "we have all worked at night before,
                                                                       go do your damned

     job."

     47.     There was a camera in the safety supply closet at issue. Howeve
                                                                             r, it is clear Mr.

     Graves and Mr. Adamson knew it was there. As aforementione
                                                                d, Mr. Graves took a

     light stick to further enhance his safety working along dark tracks
                                                                         at night. In taking the

     light stick, he did so by placing it in his vest, in view of the camera
                                                                             , and left the safety

     supply closet with it concealed so that a crew from Kansas
                                                                City would not bother him to

     obtain safety supplies from the room. Management made much
                                                                of the concealment,

     albeit the record is clear why the light stick was concealed. Also,
                                                                         the record is clear the

     light stick was used for company purposes and never left compa
                                                                    ny property. The

     record is clear that the light stick was stored in Mr. Graves' desk,
                                                                          that Mendoza (again,

    the hearing officer) took it out of his desk, and that Lloyd Plymale
                                                                         re-issued Graves a
            -uv-uuto^-^vc-ji-jDocument
Case 4:21-cv-00046-JFH-JFJ             2-1 FiledininUSDC
                                                    USDCND/OK
                                                         ND/OKonon08/28/1
                                                                   02/03/21  Page1320
                                                                                    of of
                                                                                       1928
  wuoc *t.xu
                               Document  2 Filed                          8 Page




     light stick the next shift. Graves was told by Plymale it was the exact,
                                                                              same light stick

     that was taken from his desk.

     48.    Graves was issued a key to the safety supply closet, and he and
                                                                            Mr. Adamson

     had reported to management that they had entered the closet
                                                                 and taken safety

     equipment.    The record also clearly established, by and through two workers
                                                                                   who

     independently had 40+ years of experience at UP, that it was common
                                                                         practice to issue

     the Footboard Yardmaster a key to the safety supply closet, this so
                                                                         that he would not

     have to call management in the middle of the night to obtain safety
                                                                         supplies.           No

     credible witness was called which could state Mr. Graves did not have
                                                                           a right to the key

     nor the right to access the safety supply closet.          In fact, there were several UP

     witnesses which UP failed to produce, and one must wonder why,
                                                                    other than they either

     did not want to perjure themselves, or did not want to testify against
                                                                            management.

     49.    The sole and only witness for the UP was the charging manager,
                                                                           MOP Plymale,

     who testified there was no written policy stating Mr. Graves could not
                                                                            enter the safety

     supply closet, and no policy stating Mr. Graves could not use a key
                                                                         issued to him for

     access to the safety supply closet.       That the finding of a termination based upon this

     information alone reeks of retaliation.

     50.    Mr. Graves' Union Representative, Shawn Rowe, intended to call
                                                                           an employee

     witness that also had a key to the safety supply closet. However, Mr.
                                                                           Rowe was told by

     Plymale the employee would be pulled out of service and disciplin
                                                                       ed should he be

     called as a witness.   The employee in question was close to retirement, and none of

     parlies wished to see him disciplined, and so he was not called.
                                                                             This is yet another
             V ww
                             uuuumeni
Case 4:21-cv-00046-JFH-JFJ Document
                    WWTWfV/ V t"v/rj
                                    2-1z Filed in USDC
                                         hiiea in USDC ND/O
                                                       ND/OK   on08/28
                                                            K on  02/03/21  Page1421ofof1928
                                                                       /18 Page




      bullying tactic to deny Mr. Graves a valuable witnes
                                                           s, as to the importance of the use of

      safety equipment, and proof that keys are made
                                                     available to employees other than

      management to the safety supply closet.      To this end, Richard Adamson has a key to

      the safety supply closet, and was issued same a
                                                      long time ago.

      51 .    One disturbing fact in the hearing is Mr. Plymale
                                                                wrongfully accused Mr. Graves

      of threatening Plymale as for his career and his family
                                                              . Mr. Plymale's assertion is false

      and retaliatory. It is common practice for UP mana
                                                         gement to begin accusing employees

     of making threats in conjunction with employmen
                                                     t disciplinary actions.

     52. In December of 2017, Graves was reinstated
                                                    via his Union appeal process.

     However, he was not awarded back-pay. Furthe
                                                  r, UP continues to retaliate by

     miscalculating his service and benefits time. Grave
                                                         s has been denied FMLA because

     he has not worked the requisite hours in the last
                                                       year to have accrued it, yet the reason

     he had not accrued such time was the unlawful
                                                   termination by UP. As a result, Graves

     does not have vacation or FMLA leave since he
                                                   did not work 1 ,250 hours for the year.

     Graves last used FMLA in February 2017, shortly
                                                     before the Notice of Investigation

     submitted by defendants. Nevertheless, despi
                                                  te not using all FMLA he was entitled too,

     he now has none available. Further, retaliation
                                                     when Plymale falsely stated to others

     that Graves threatened him and his family which
                                                     resulted in Graves being contacted by

     the UP security and questioned by them. UP
                                                continues to selectively enforce its

     policies as to Graves.

        FEDERAL RAILROAD SAFETY ACT, 49 U.S.C
                                              . § 20101 et. seq., (FRSA)-AS TO
                                         DEFENDANT UP
              -uuHo*.-ovc-jt-j Document
Case 4:21-cv-00046-JFH-JFJ      Documen2-1  FiledininUSDC
                                                      USDCND/OK
                                                           ND/OKonon 02/03/21Page
                                                                               Page
                                                                                  15 22 of 28
  wuoc n.AU'UV
                                        t 2 Hied                   08/28/18          of 19




            Plaintiffs restate and re-allege the foregoing as though fully set forth herein.

     Additionally, Plaintiffs allege:

     53.    The FRSA prohibits a railroad from discriminating against employees for notifying

     or attempting to notify the railroad or the Secretary of Labor of a "work-related
                                                                                       personal

     injury or work-related illnessf.]" 49 U.S.C. § 20109(a)(4).

     54.    An employee who believes that he has been discriminated against in violation of


     this provision can seek relief by filing an administrative complaint with the Secretary
                                                                                             of

     Labor. 49 U.S.C. § 20109(d)(1). The FRSA also allows the employee to pursue
                                                                                 an

     action in federal court if the Secretary does not decide the case within 210 days.
                                                                                        This

     part of the FRSA, called the "kick out" provision, 49 U.S.C. § 20109(d)(3).


     55.    Prior to filing this action, Plaintiffs fully exhausted their administrative remedies


     under FRSA. Specifically, 210 days has elapsed and thus the "kick ouf provision
                                                                                     is

     applicable.


     56.    Plaintiffs engaged in protected conduct under FRSA by notifying UP as well as


     the hotline of the safety hazards described above.Graves has been denied FMLA


     because he has not worked the requisite hours in the last year to have accrued it,
                                                                                        yet

     the reason he had not accrued such time was the unlawful termination by UP. As
                                                                                    a

     result, Graves does not have vacation or FMLA leave since he did not work 1,250
                                                                                     hours

     for the year. Graves last used FMLA in February 2017, shortly before the Notice of

     Investigation submitted by defendants. Nevertheless, despite not using all FMLA
                                                                                     he

     was entitled too, he now has none available. Further, retaliation when Plymale falsely
              W»
                            uuuumeni
                   VW-TUt-WL"jrj
Case 4:21-cv-00046-JFH-JFJ Document   z hiiea
                                    2-1 FiledininUSDC
                                                 USDCND/OK
                                                      ND/OKonon08/28/1
                                                                02/03/21  Page1623
                                                                       8 Page    of of
                                                                                    1928




     stated to others that Graves threatened him and his family which
                                                                      resulted in Graves

     being contacted by the UP security and questioned by them.




     57.     Defendant UP, retaliated against Plaintiffs as set forth above.


     58.    As a result of UP's conduct, plaintiffs have sustained actual
                                                                          damages in excess

     of $10,000.

     59.     UP has acted intentionally with malice in a willful matter and
                                                                            as such punitive

     damages should be assessed.


     60.    Liquidated and/or treble damages should be assessed to the
                                                                       extent applicable.

     61 .   Plaintiffs should be reimbursed reasonable attorney fees and
                                                                         costs.

                FMLA INTERFERENCE-AS TO DEFENDANTS UP AND
                                                          PLYMALE

            Plaintiffs restate and re-allege the foregoing as though fully
                                                                           set forth herein.

     Additionally, Plaintiffs allege:

     62.    During the period described above, Adamson also availed
                                                                    his rights under the

     Family and Medical Leave Act in several respects.

    63.     That UP is a qualified employer under the Family and Medica
                                                                       l Leave Act of 1993,

    20 U.S.C., § 2601-2654 et. seq. (FMLA).            Specifically, UP has in excess of 50

    employees and Adamson had worked there in excess of
                                                        one year.

    64.     That UP and Plymle are employers within the FMLA and
                                                                 Plymale is individually

    liable both as an employer and a person
            -uv-uutoc-^vc-ji-j uocument ~<l hiiea in USLHJ IMD/OK on 08/28/18 Page 17 of 19
Case 4:21-cv-00046-JFH-JFJ
   VQOC t.lU
                             Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 24 of 28




      65.    That in October of 2016 Adamson requested and received FMLA. The leave was


      intermittent as necessary to transport Adamson's father (now deceased) for necessary

      treatment for his bladder cancer and also to take care of his daily needs.


      66.      Defendants retaliated against and interfered with Adamson's rights under the

      FMLA as described herein. Further, Plymale falsely accused Adamson of making racist


      comments in a deliberate attempt to intimidate him by admonishing him for statements


      attributed by Adamson when Plymie was aware that statements were not made by

      Adamson. Such false admonishment occurred after the assertion of Adamson's FMLA

      rights and during his intermittent leave approval. Such conduct also constitutes


      interference.

      67.      During the time described herein, Graves also asserted his FMLA rights by

      requesting and receiving intermittent FMLA for medical condition for his wife, specifically

      severe migraines.     He requested and received such leave in 2015 and 2016 year. At

      the time of his unlawful termination, Graves was still eligible for and still used his

      intermittent leave.   Kevin Pratt, a supervisor of UP, told another employee that FMLA


      was a cancer and UP was going to cut it out.


      68.      Defendants retaliated against Graves by terminating him while his intermittent


      FMLA was still being used. Such conduct also constitutes interference. Further, he was


      retaliated against when he was falsely accused of stealing necessary equipment used

      for safety. Incredulously, defendants retaliated against Graves during his Union


      grievance when at a conference room at the hearing location Plymie confronted Graves


      and asked if he had a problem and accused him of "cutting eyes" at him.
              Mv uwfjfUVL'JrJ
                             uocument
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed inin USDC
                                                   USDCND/O
                                                        ND/OK  on08/28
                                                                  02/03/21  Page1825
                                                                                   of of
                                                                                      1928
                                      I Filed               K on       /18 Page




      69.    Both Plaintiffs availed themselves of their rights
                                                                within the FMLA.

     70.     Defendants interfered with Plaintiffs' FMLA
                                                         rights by retaliating against him on

     numerous respects and terminating them.


     71.    As a result of Defendants' conduct, Plaintiff
                                                          has sustained actual damages in

     excess of $10,000.00.

     72.    Plaintiffs should be awarded a reasonable amou
                                                           nt of attorney fees and

     costs herein.

      73.   Liquidated and/or treble damages should issue
                                                          against Defendants.

                 FMLA RETALIATIONS TO DEFENDANT
                                                UP AND PLYMALE

            Plaintiff hereby adopts, realleges and incorporate
                                                               s by reference the allegations

     contained in the foregoing paragraphs.


     74.    Defendants retaliated against Plaintiffs for availm
                                                                ent of their rights under the

     FMLA and other legal rights as set forth above
                                                    .

     75.    That Plaintiffs' availment of their rights was a
                                                             significant motivating factor in

     Defendants' conduct towards Plaintiffs.


     76.    That Defendants have acted maliciously and
                                                       willfully and as such liquidated

     damages should be assessed against Defendants
                                                   .

     77.    As a result of Defendants' conduct, Plaintiff
                                                          has sustained actual damages in

    excess of $1 0,000.00.

    78.     Plaintiffs should be awarded a reasonable amou
                                                          nt of attorney fees and costs.

    WHEREFORE, for all of the foregoing reasons, Plaint
                                                        iffs respectfully requests an award

    of actual damages in excess of $75,000.00, an award
                                                        of punitive damages in excess of
       ~               V C-JI-J uocument 2 Filed in USDC ND/O
Case 4:21-cv-00046-JFH-JFJ    Document 2-1 Filed in USDC ND/OK   on08/28
                                                              K on  02/03/21
                                                                         /18  Page1926ofof1928
                                                                             Page




      $10,000.00, all costs of this action, and for any and furthe
                                                                  r relief this Court deems just
      and proper.


                                                 S/Brendan M. McHuah
                                                Brendan M. McHugh, OBA #18422
                                                Co-Counsel for Plaintiff
                                                PO Box 1392
                                                Claremore, OK 74018
                                                (918) 608-0111
                                                Fax: (918) 803-4910
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 27 of 28
    •     UNION PACIFIC RAILRO
                               AD
          1400 Douglas Street STOP 07                                                                    Mitch McClure
                                        10
          Omaha, Nebraska 68179-0
                                  710                                                                    (408) 544-6201
                                                                                                         mwmcclur@up.com



          July 11, 2019

          Subject Code: 1.6

                       r?jr.
                                                                 TP        wgm

        Ss                                                    ib';S        V0

        mm    maEVS-J pdBm
              mSs** £29                                         *                                                  §gS
          1722014     DF-1 9-08 1-0527                                  m. *. .. ~                        S-®*     i .
                                                   Graves, BJ         0485016
                                                                                                                   tSttiii
                                                                                       04/08/2019           Dismissal
         T. L. DIXON
         GENERAL CHAIRMAN
                           SMART-TD 569
         12200 NW AMBASSADOR
                             DRIVE STE 236
        KANSAS CITY, MISSO
                           URI 64163

        Dear Sin


                 This refers to the permanen
                                                 t dismissal of the above nam
        General Code of Operating                                                 ed Claimant for violation
                                        Rule(s) 1.6 [Conduct/Careles                                              of
        Safely and Efficiently] foll                                    s/N eglige nt/Dishonest], 7.1 [Switching
                                          owing a Hearing held
        Notwithstanding, and afte                                      in Pryor, OK on April
                                     r careful and extensive con                                       24, 2019.
        to offer Trainman Graves                                 sid eration of this case, the Ca
                                     a conditional reinstatement                                  rrie r is willing
                                                                 under the following conditi
                                                                                               ons:
                1. Trainman Graves waive
                                               s any further appeal of this
                    for his actions, and accept                              case, acknowledges respon
                                                 s die proposed discipline.                                 sibility

               2. Prior to exercising his
                                          seniority, Trainman Graves
                                                                     will be required to comple
                  and all rules and/or phy                                                      te, any
                                              sical examination require
                  certification requirements                            ments as well as any
                                               .                                                  FRA

               3. Prior to exercising his
                                          seniority, Trainman Graves
                                                                     will also be required to me
                  the General Superintenden                                                     et with
                                             t     Kelli Dunn, Heartland Service
                                                                                 Unit [or her designee].
              4. Trainman Graves will
                                         return to service with sen
                 restored while out of service                      iority rights and vacation
                                               . No claim may be filed                           rights
                 Graves regarding this                                   by or on beh alf of Trainman
                                            incident, and any and all
                                                                         claims already filed are
                   withdrawn and dismissed                                                        considered
                                               in their entirety. Furthermo
                   of concerning any other                                   re, any claims pending on
                                               discipline or attendance                                behalf
                                                                           policy violations which
                   prior to the date ofthis agr                                                     occurred
                                                eement are also considered
                                                                              withdrawn.
              5.   Upon his return to act
                                              ive service, Trainman Gra
                   recorded as a MAPS Tra                                ves's discipline status
                                              ining 1 with a 36 month                            will be
                                                                      retention period commenci
                   the first date he performs                                                    ng with
                                               compensated service.

             6.     If at any time during the 36
                                                  month retention period, he
                   the General Code of Opera                                 is charged with a violation
                                               ting Rules, Air Brake and                                 of
                                                                         Train Handling Rules, or
                                                                                                   System


                                                          1

                                                                              ie nn
Case 4:21-cv-00046-JFH-JFJ Document 2-1 Filed in USDC ND/OK on 02/03/21 Page 28 of 28
               \
     »     UNION PACIFIC RAILRO
                                     AD
           1400 Douglas Street STOP o?io                                                                  Mitch McClure
          Omaha, Nebraska 68179-0710
                                                                                                          (402) 544-6201
                                                                                                          mwmcciur@up.com




                         Special Instructions he will be
                                                         handled    in accordance with the Carrie
                         and the Discipline Agreement                                             r's MAPS Policy
                                                         between the parties.

                   7. Trainman Graves unders
                                             tands and concurs that com
                      Regulations, and Policie
                                                                        pliance with all Company Rul
                                               s        is a condition of continu
                                                                                                     es,
                        reinstatement in no way dim                                 ed employment mid this
                                                   inishes the severity of the inci
                                                                                    dent for which charged.
                   8.    It is understood that this agr
                                                        eement is on a non-preced
                                                                                    ent basis and shall not be cite
                        in any manner in the han                                                                    d
                                                      dling of any other case exc
                                                                                      ept as it relates to Trainm
                        Graves. It is also understoo                                                              an
                                                      d, any other decision or awa
                                                                                     rd rendered by, but not limited
                        to, a Board of Arbitration wil
                                                         l not alter the terms and con
                                                                                       ditions of this agreement.
                   Finally, through his sign
                                           ature, Trainman Graves stip
         agreement with Ml knowledge                                   ulates that he has entered
                                                                                                  into this
                                          and understanding of its term
         further acknowledges he has                                    s and conditions. Trainman Gra
                                        discussed this agreement                                        ves
                                                                   with her Representative.
         Trainman Graves releases the                                                        Concurrently,
                                         Carrier and the Organization
         and/or responsibility in con                                   and its officers from any liab
                                      nection with not                                                 ility
                                                               progressing, any claims on
      otherwise arise from this inc                                                       his behalf that would
                                    ident
            Please signify your concurrence
                                            with this Agreement in the spa
     do not accept this offer within                                       ce provided below. If you
                                     five (5) calendar days from
     withdrawn in its entirety                                    the date of this letter, then
                               and the matter wil                                               it is
                                                           l be handled in accordanc
     conditions of the Discipline                                                    e with the terms and
                                  Agreement          between the parties.

     Respectfully,

     HUtolKf. 'Tftctflwit [For: Rebecca
                                        Cates]
     Mitch W. McClure
     UPRR, Labor Relations


    I concur:




    Bill J. Graves, Employee ID 043
                                   5016
                                                                                  Date



    Agreed:




    T. L. Dixon, General Chairm
                                an SMART-TD 569
                                                                                 Date




                                                           2
                                                                       "•'*        "x
                                                                                   %
